                           UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

BRYANT C. DUNAWAY, et al.                            )
                                                     )
        Plaintiffs,                                  )
                                                     )
v.                                                   )      Case No. 2:19-cv-00038
                                                     )      Judge Aleta A. Trauger
                                                     )
PURDUE PHARMA L.P., et al.,                          )
                                                     )
        Defendants.                                  )


                                 MEMORANDUM & ORDER

        The plaintiffs have filed a Motion to Remand (Docket No. 18), to which McKesson

Corporation (“McKesson”) has filed a Response (Docket No. 54), and the plaintiffs have filed a

Reply (Docket No. 56). McKesson, Cardinal Health, Inc., and AmerisourceBergen Drug

Corporation (“Moving Defendants”) have filed a Joint Motion to Stay Proceedings (Docket No.

29), to which the plaintiffs have filed a Response (Docket No. 41). For the reasons set out herein,

the Moving Defendants’ motion will be denied, and the plaintiffs’ motion will be granted.

                                       I. BACKGROUND

        The plaintiffs are District Attorneys General from judicial districts including Bedford

County, Cannon County, Clay County, Giles County, and Van Buren County, along with Baby

Doe, an infant allegedly born dependent on opioids. They filed suit against the defendants—a

number of pharmaceutical companies, pharmacies, clinics, and individuals—in Cumberland

County Circuit Court, alleging liability arising out of the defendants’ actions related to opioid

medications, including, in particular, many defendants’ alleged filling of suspicious orders for

opioid medications. The plaintiffs have pleaded two causes of action under the Tennessee Drug



                                                1

     Case 2:19-cv-00038 Document 59 Filed 05/22/19 Page 1 of 19 PageID #: 937
Dealer Liability Act (“TDDLA”), Tenn. Code Ann. §§ 29-38-101 to -116, one on behalf of Baby

Doe and one on behalf of the DAGs’ judicial districts. (Docket No. 1-3 ¶¶ 627–682.) On May 3,

2019, one of the defendants, McKesson Corporation, filed a Notice of Removal removing the case

to federal court. (Docket No. 1.) As the basis for removal, McKesson asserted that, although the

plaintiffs have pleaded only state-law causes of action, their claims “arise under federal law” for

jurisdictional purposes because they involve duties under the federal Controlled Substances Act

(“CSA”), 21 U.S.C. § 801 et seq. (Docket No. 1 ¶ 23.) The defendants point out that the plaintiffs’

Second Amended Complaint alleges a number of CSA violations, including violations of the duty,

under 21 U.S.C. § 823 and related regulations and DEA guidance, to report and suspend suspicious

orders of opioid medications and to exercise due diligence to avoid filling orders that might be

diverted to unlawful uses. See Masters Pharm., Inc. v. DEA, 861 F.3d 206, 212 (D.C. Cir. 2017)

(discussing duties of prescription drug distributors under the CSA). (Docket No. 1-3 ¶¶ 305, 308,

329, 351.)

       The plaintiffs are far from the only parties to notice that pharmaceutical manufacturers,

distributors, pharmacies, and others might face liability related to their sale, marketing, and/or

distribution of dangerous and addictive opioids. Currently pending before Judge Dan Polster of

the Northern District Ohio is multidistrict litigation (“MDL”) that includes more than 1,800 opioid-

related actions, including several originally filed in this district. Contemporaneously with the

removal, one of the defendants, Purdue Pharma L.P., filed a notice with the Judicial Panel on

Multidistrict Litigation (“JPML”) seeking to have this case transferred into that MDL.

       On May 10, 2019, the plaintiffs filed a Motion to Remand (Docket No. 18) in this court,

arguing that the removal of the case to federal court was improper. Shortly thereafter, the Moving

Defendants filed a Joint Motion to Stay Proceedings (Docket No. 29), arguing that the court should



                                                 2

   Case 2:19-cv-00038 Document 59 Filed 05/22/19 Page 2 of 19 PageID #: 938
stay any consideration of the remand motion until the JPML determines whether the case will be

transferred into the MDL. On May 16, 2019, the JPML entered a Conditional Transfer Order

(Docket No. 44), proposing that the case be transferred into the MDL. Consistently with JPML

Rules, the transfer will not take effect until, at the earliest, its entry on the docket of the U.S.

District Court of the Northern District of Ohio. (Id. at 1.) If a party opposes the transfer, the transfer

will be stayed indefinitely. (Id.)

                                      II. LEGAL STANDARD

A. Stay

          A district court “has broad discretion to stay proceedings as an incident to its power to

control its own docket.” Clinton v. Jones, 520 U.S. 681, 706–07 (1997) (citing Landis v. N. Am.

Co., 299 U.S. 248, 254 (1936)). “The power to stay proceedings is incidental to the power inherent

in every court to control the disposition of the causes [on] its docket with economy of time and

effort for itself, for counsel and for litigants, and the entry of such an order ordinarily rests with

the sound discretion of the District Court.” F.T.C. v. E.M.A. Nationwide, Inc., 767 F.3d 611, 626–

27 (6th Cir. 2014) (quoting Ohio Envtl. Council v. U.S. Dist. Court, 565 F.2d 393, 396 (6th Cir.

1977)).

          The Rules of Procedure of the U.S. Judicial Panel on Multidistrict Litigation expressly

provide that the pendency of the Conditional Transfer Order has no bearing on this court’s ability

to consider a pretrial matter pending in a case filed in or removed to this court. See JPML R. 2.1(d).

Nevertheless, “the district court certainly has discretion to grant a stay in the interests of judicial

economy.” Glazer v. Whirlpool Corp., No. 1:08-CV-1624, 2008 WL 4534133, at *2 (N.D. Ohio

Oct. 6, 2008). When considering a stay pending the resolution of a motion to transfer a case into

an MDL, the district court balances the following factors: “(1) potential prejudice to the non-



                                                    3

   Case 2:19-cv-00038 Document 59 Filed 05/22/19 Page 3 of 19 PageID #: 939
moving party; (2) hardship and inequity to the moving party if the action is not stayed; and (3) the

judicial resources that would be saved by avoiding duplicative litigation if the cases are in fact

consolidated.” Id. (quoting Rivers v. Walt Disney Co., 980 F. Supp. 1358, 1360 (C.D. Cal. 1997)).

B. Remand

       Removal from state to federal court is appropriate for “any civil action brought in a State

court of which the district courts of the United States have original jurisdiction.” See 28 USC §

1441(a). However, “[i]f at any time before final judgment it appears that the district court lacks

subject matter jurisdiction, the case shall be remanded.” 28 U.S.C. § 1447(c). A party also may

file a motion to remand based on a “defect other than lack of subject matter jurisdiction,” provided

that the party does so within 30 days after the filing of the notice of removal. Id.

                                          III. ANALYSIS

A. Motion to Stay

       The Moving Defendants argue that all three of the factors governing its stay request—

prejudice to the non-moving parties, hardship to the moving parties, and judicial economy—favor

a stay. They point to a number of other cases in which courts have stayed their consideration of

remand motions pending the resolution of an MDL transfer request. See, e.g., Beshear v.

Volkswagen Grp. of Am., Inc., 2016 WL 3040492, at *8 (E.D. Ky. May 25, 2016); McGraw -Hill

Companies, Inc., 2013 WL 1785512, at *7 (M.D. Tenn. Apr. 25, 2013) (Sharp, J.); Karrels v.

Morgan Asset Mgmt., Inc., 2010 WL 11565140, at *2 (M.D. Tenn. Jan. 6, 2010) (Echols, J.);

Marshall v. Am. Gen. Life & Accident Ins. Co., 174 F. Supp. 2d 709, 718 (M.D. Tenn. 2001)

(Nixon, S.J.). (See also Docket Nos. 30-1 to -13.) The court, the Moving Defendants argue, should

follow the lead of those courts and judges and allow the issue of remand to be resolved either by

the MDL court or by this court after a transfer to the MDL has been rejected.


                                                  4

   Case 2:19-cv-00038 Document 59 Filed 05/22/19 Page 4 of 19 PageID #: 940
        This court does not deny that staying consideration of a remand motion pending an MDL

transfer decision may often be appropriate. “As other district courts within the Sixth Circuit have

recognized, the ‘general rule is for federal courts to defer ruling on pending motions to remand in

MDL litigation until after the [JPML] has transferred the case.’” Beshear, 2016 WL 3040492, at

*8 (quoting Kelly v. Aultman Physician Center, 2013 WL 2358583, *2 (N.D. Ohio May 29, 2013)).

The fact that courts usually handle these matters one way, however, does not relieve this court of

the necessity of considering whether a stay is warranted here. Indeed, the JPML’s own rules

explicitly make clear that no stay is mandated here, leaving the decision on how to proceed up to

the original district court. JPML R. 2.1(d).1 Based on the court’s balancing of the factors relevant

to whether a stay should be granted, the court concludes that proceeding with consideration of the

plaintiffs’ motion is warranted.

        First, the risk of hardship resulting from a postponement of a jurisdictional determination

is great. If transferred, this case will join a veritable sea of others in the MDL court. There is no

guarantee of when that heavily burdened court would be able to address the important

jurisdictional issues raised here. This court, however, is prepared to address those jurisdictional

issues now. The prospect of indefinitely postponing a jurisdictional ruling is especially troubling,

given that this case involves Tennessee public officials, charged with representing the interests of

the citizens of their respective judicial districts, seeking access to the state’s courts to assert claims

under the state’s laws. There is nothing inherently objectionable about a federal court considering

state-law claims involving state and local officials, as long as it does so pursuant to its limited



1
  “The pendency of a motion, order to show cause, conditional transfer order or conditional remand order
before the Panel pursuant to 28 U.S.C. § 1407 does not affect or suspend orders and pretrial proceedings in
any pending federal district court action and does not limit the pretrial jurisdiction of that court. An order
to transfer or remand pursuant to 28 U.S.C. § 1407 shall be effective only upon its filing with the clerk of
the transferee district court.” JPML R. 2.1(d).

                                                      5

    Case 2:19-cv-00038 Document 59 Filed 05/22/19 Page 5 of 19 PageID #: 941
constitutional and statutory jurisdiction. If that jurisdiction is lacking, however, the case should be

returned to the state courts as soon as reasonably practicable. Otherwise, the federal courts will not

only waste the parties’ time but impair the state’s interest in the administration of justice.

       Staying matters while the JPML determines whether to transfer a case can sometimes serve

the interests of judicial economy by preventing a district court from “needlessly expend[ing] its

energies familiarizing itself with the intricacies of a case that w[ill] be heard by another judge” or

making decisions that “will most likely have to be replicated by the judge that is assigned to handle

the consolidated litigation.” Rivers, 980 F. Supp. at 1360. Neither of those concerns, however, is

present here. Resolving the discrete jurisdictional and procedural objections raised by the plaintiffs

will not require this court to immerse itself in the intricacies of the case in full, and addressing the

issue of jurisdiction now may, if anything, save the potential transferee court the unnecessary labor

and attention that would accompany dealing with a case that the federal courts should not be

considering in the first place.

       The interests of judicial economy are furthered by putting a case, as expeditiously as

possible, in a court that has the jurisdiction to resolve it. It would not be a good use of judicial

resources for the JPML to devote its time and attention to a transfer from one federal court to

another, if the ultimate legal reality is that neither court has or can have jurisdiction. Nor would it

be a good use of the transferee court’s resources for that court to have to deal with the intake and

processing of a case only to realize, later, that the case should be in state court. “It would be a

waste of judicial resources for [a] case to proceed” in the federal courts if, ultimately, a federal

court is not “the appropriate court to consider plaintiffs’ claims.” State v. United States Envtl. Prot.

Agency, No. 2:15-CV-2467, 2015 WL 5117699, at *3 (S.D. Ohio Sept. 1, 2015). This court can




                                                   6

   Case 2:19-cv-00038 Document 59 Filed 05/22/19 Page 6 of 19 PageID #: 942
imagine few greater wastes of a court’s resources than consideration of a case that the court has

no jurisdiction to decide.

       The Moving Defendants argue that declining to stay the court’s consideration of the remand

motion would cause it significant prejudice by potentially placing this case on a “separate track”

from the numerous other opioid-related suits that are already being litigated in the MDL. (Docket

No. 30 at 8.) But that is a risk of the remand motion, not a risk related to the denial of a stay; a

post-transfer remand would result in cases on different tracks just as much as a pre-transfer remand

would. More importantly, the Moving Defendants’ argument loses sight of the fact that, if this case

is not properly in the federal courts (either because we lack jurisdiction or because the removal

was defective), then the case should be on a different track. Different litigation under different

laws in different states is inherent to the federal system embraced by the limited jurisdiction of the

federal courts. The court, accordingly, will not stay its consideration of the plaintiffs’ motion.

B. Motion to Remand

       The plaintiffs argue that this case should be remanded to state court for two independent

reasons: first, because the federal courts lack subject matter jurisdiction over the claims alleged;

and, second, because McKesson Corporation failed to obtain consent for removal from all properly

served defendants, as required by 28 U.S.C. § 1446(b)(2)(A).

       1. Subject Matter Jurisdiction.

       “The ‘arising under’ gateway into federal court . . . has two distinct paths: 1) ‘litigants

whose causes of action are created by federal law,’ and 2) ‘state-law claims that implicate

significant federal issues.’” Estate of Cornell v. Bayview Loan Servicing, LLC, 908 F.3d 1008,

1012 (6th Cir. 2018) (quoting Hampton v. R.J. Corman R.R. Switching Co., 683 F.3d 708, 711 (6th

Cir. 2012)). Because the plaintiffs have pleaded only state causes of action, the defendants must



                                                  7

   Case 2:19-cv-00038 Document 59 Filed 05/22/19 Page 7 of 19 PageID #: 943
rely on the latter path—implication of significant federal issues—in support of their removal. A

court attempting to determine whether a state-law claim implicates significant federal issues must

“ask whether (1) ‘a state-law claim necessarily raise[s] a stated federal issue,’ (2) that is ‘actually

disputed and substantial,’ (3) ‘which a federal forum may entertain without disturbing any

congressionally approved balance of federal and state judicial responsibilities.’” Id. (quoting

Grable & Sons Metal Prod., Inc. v. Darue Eng’g & Mfg., 545 U.S. 308, 314 (2005)).

       The litigation of a state-law cause of action may raise an issue of federal law at any number

of stages. For example, discovery in a state-law case might involve documents that must be

handled in a way that complies with federal privacy laws, or a jury in a state common law tort case

might grant punitive damages that raise Fourteenth Amendment concerns. Not every situation in

which federal law comes up, however, counts as the federal issue having been “necessarily raised”

by the state cause of action. “It is long settled law that a cause of action arises under federal law

only when the plaintiff’s well-pleaded complaint raises issues of federal law. The ‘well-pleaded

complaint rule’ is the basic principle marking the boundaries of the federal question jurisdiction

of the federal district courts.” Metro. Life Ins. Co., v. Taylor, 481 U.S. 58, 63 (1987) (citations

omitted); see also Hampton v. R.J. Corman R.R. Switching Co., 683 F.3d 708, 711 (6th Cir. 2012)

(citing Merrell Dow Pharm., Inc., v. Thompson, 478 U.S. 804, 808 (1986)). “[T]he presence of a

federal question . . . in a defensive argument does not overcome the paramount policies embodied

in the well-pleaded complaint rule—that the plaintiff is the master of the complaint, that a federal

question must appear on the face of the complaint, and that the plaintiff may, by eschewing claims

based on federal law, choose to have the cause heard in state court.” Caterpillar Inc. v. Williams,

482 U.S. 386, 398–99 (1987).




                                                  8

   Case 2:19-cv-00038 Document 59 Filed 05/22/19 Page 8 of 19 PageID #: 944
        “In 2005, the [Tennessee] General Assembly enacted the [TDDLA] to provide persons

injured by illegal drugs with a civil cause of action for damages against persons who knowingly

participate in the illegal drug market in Tennessee.” Waters v. Farr, 291 S.W.3d 873, 915 (Tenn.

2009). One purpose of the Act is “to shift, to the extent possible, the cost of the damage caused by

the existence of the illegal drug market in a community to those who illegally profit from that

market.” Tenn. Code Ann. § 29-38-102. The General Assembly set out to craft a cause of action

that could be wielded against “all participants in the illegal drug market,” but particularly those

“not usually the focus of criminal investigations.” Tenn. Code Ann. § 29-38-103(4). An “illegal

drug,” under the statute, is any “drug, the distribution of which is a violation of state law.” Tenn.

Code Ann. § 29-38-104(1). The Act allows certain people and entities, including those that expend

money on treatment of drug users, to seek damages against:

        (1) A person2 who knowingly distributed, or knowingly participated in the chain of
            distribution of, an illegal drug that was actually used by the individual drug user
            [underlying the case]; [or]
        (2) A person who knowingly participated in the illegal drug market, if:
            (A) The place of illegal drug activity by the individual drug user is within the
                 illegal drug market target community of the defendant;
            (B) The defendant’s participation in the illegal drug market was connected with
                 the same type of illegal drug used by the individual drug user; and
            (C) The defendant participated in the illegal drug market at any time during the
                 individual drug user’s period of illegal drug use.

Tenn. Code Ann. § 29-38-106(b). “’Illegal drug market’ means the support system of illegal drug

related operations, from production to retail sales, through which an illegal drug reaches the user.”

Tenn. Code Ann. § 29-38-104(2).

        As the plaintiffs point out, the TDDLA expressly premises liability only on actions related

to a drug the distribution of which is illegal under Tennessee law. See Tenn. Code Ann. § 29-38-


2
  Under the TDDLA, “‘[p]erson’ means an individual, governmental entity, corporation, firm, trust,
partnership, or incorporated or unincorporated association, existing under or authorized by the laws of this
state, another state, or foreign country.” Tenn. Code Ann. § 29-38-104(11).

                                                     9

    Case 2:19-cv-00038 Document 59 Filed 05/22/19 Page 9 of 19 PageID #: 945
104(1). If, hypothetically, Tennessee were to elect not to prohibit the distribution of some drug,

the distribution of which was prohibited by federal law, then a plaintiff could not sue for damages

related to that drug under the TDDLA; that hypothetical drug would not meet the definition of

“illegal drug” set out in the Act. As a practical matter, Tennessee law and federal law impose

overlapping prohibitions on distribution and possession of certain drugs, but, under the TDDLA,

that overlap does not matter. If a plaintiff cannot show a violation of Tennessee law, all the federal

violations in the world will not be enough to create liability. By the same token, if a drug is illegal

to distribute in Tennessee, TDDLA liability can attach regardless of federal policy.

        Under Tennessee law, opioid medications are Schedule II controlled substances. Tenn.

Code Ann. § 39-17-408(b)(1). Distribution of a controlled substance, at least generally speaking,

is unlawful pursuant to Tenn. Code Ann. § 39-17-417. Tennessee’s statutes defining drug offenses

in the state recognize an exception, however, if “the person lawfully possessed the controlled

substance as otherwise authorized by this part and title 53, chapter 11, parts 3 and 4.” Tenn. Code

Ann. § 39-17-427. The cited parts of title 53 contain Tenn. Code Ann. §§ 53-11-301 to -452,

governing “persons3 who may legally dispense controlled substances” and the “manufacture,

distribution, dispensing, warehousing of, and the provision of logistics services for controlled

substances within this state.” Tenn. Code Ann. § 53-11-301. Those provisions include express

requirements for when and how opioids may be dispensed, Tenn. Code Ann. § 53-11-308, and a

prohibition on “distribut[ing] or dispens[ing] any controlled substance for any purposes other than

those authorized by and consistent with the person’s professional or occupational licensure or

registration law, or to distribute or dispense any controlled substance in a manner prohibited by




3
 The definition of “person,” under Tennessee’s food, drugs, and cosmetics laws, “includes an individual,
partnership, corporation[, or] association.” Tenn. Code Ann. § 53-1-102(26).

                                                   10

    Case 2:19-cv-00038 Document 59 Filed 05/22/19 Page 10 of 19 PageID #: 946
the person’s professional or occupational licensure or registration law,” Tenn. Code Ann. § 53-11-

401(a)(1).

       That latter provision is the one most likely to give rise to a federal issue in this case.

Whether an entity’s distribution of opioids in Tennessee is lawful depends on whether the

distributor is acting consistently with its “professional or occupational licensure or registration

law.” The CSA provisions and regulations cited in the plaintiffs’ Second Amended Complaint are

part of the federal registration scheme for manufacturers and distributers of controlled substances

found in 21 U.S.C. § 823. Tenn. Code Ann. § 53-11-401(a)(1) does not specifically say that the

federal CSA registration law is one of the laws with which a distributor or manufacturer must

comply, but construing the statute as such would be consistent with its purpose and its plain

language. The plaintiffs’ inclusion of the alleged CSA violations in their Second Amended

Complaint is consistent with their reliance on such a theory. Accordingly, the plaintiffs have raised

one theory of liability that, through multiple layers of state law, ultimately does incorporate federal

requirements.

       Even if there is some federal law lurking in part of the plaintiffs’ Second Amended

Complaint, however, jurisdiction can only arise if that federal issue is “necessarily raised” and

“substantial.” Some courts have suggested that “a plaintiff’s right to relief for a given claim

necessarily depends on a question of federal law only when every legal theory supporting the claim

requires the resolution of a federal issue.” Desai v. CareSource, Inc., No. 3:18-CV-118, 2019 WL

1109568, at *3 (S.D. Ohio Mar. 11, 2019) (quoting Dominion Pathology Labs., P.C. v. Anthem

Health Plans of Va., Inc., 111 F.Supp.3d 731 (E.D. Va. 2015)). Insofar as that is the test, the

defendants have plainly failed to meet it. While a CSA violation may be one way for some of the

defendants to be held liable under the TDDLA, it is one of many that the plaintiffs have alleged,



                                                  11

   Case 2:19-cv-00038 Document 59 Filed 05/22/19 Page 11 of 19 PageID #: 947
and others rely wholly on state law. Moreover, the plaintiffs allege similar, overlapping registration

requirements under Tennessee law. See Tenn. Code Ann. §§ 53-11-302 to -303; Tenn. Comp. R.

& Regs. 1140-02-.01 to -03-.17; Tenn. Comp. R. & Regs. 1140-09-.01 to -.06. Ultimately, then, a

CSA violation is just one alternative way for the plaintiffs to make their case, and, if they do make

out a claim that amounts to a CSA violation, that CSA violation may well turn out to be entirely

redundant of state law violations. See New Mexico ex rel. Balderas v. Purdue Pharma L.P., 323 F.

Supp. 3d 1242, 1252 (D.N.M. 2018) (remanding case where state-law claims could be based on

either CSA or federal obligations); W. Va. ex rel. Morrisey v. McKesson Corp., No. CV 16-1772,

2017 WL 357307, at *8 (S.D.W. Va. Jan. 24, 2017) (remanding case because federal law was not

“the only possible source of a putative duty to avoid filling suspicious orders” for opioids).

        Even if one applies the “necessarily raise” requirement less stringently, the relatively

limited role of the CSA in the plaintiffs’ case undermines any argument that the federal issue raised

is, in the context of this case, substantial. The Supreme Court has held the mere “presence of a

claimed violation of [a federal] statute as an element of a state cause of action” does not necessarily

present a federal issue that is sufficiently “‘substantial’ to confer federal-question jurisdiction.”

Merrell Dow, 478 U.S. at 814. The substantiality analysis looks to four factors: “(1) ‘whether the

case includes a federal agency, and particularly, whether the agency’s compliance with the federal

statute is in dispute’; (2) ‘whether the federal question is important (i.e. not trivial)’; (3) ‘whether

a decision on the federal question will resolve the case (i.e. the federal question is not merely

incidental to the outcome)’; and (4) ‘whether a decision on the federal question will control many

other cases (i.e. the issue is not anomalous or isolated).’” Cornell, 908 F.3d at 1015 (quoting

Mikulski v. Centerior Energy Corp., 501 F.3d 555, 570 (6th Cir. 2007) (en banc)). In a vacuum,

the question of when a distributor is in compliance with the CSA registration scheme is an



                                                  12

   Case 2:19-cv-00038 Document 59 Filed 05/22/19 Page 12 of 19 PageID #: 948
important one, and the sheer number of defendants in this case (and opioid cases pending) suggests

that these issues are not anomalous. There is, however, little basis for concluding that a decision

on the federal issue will “resolve the case,” because even absent a finding of a CSA violation, the

plaintiffs will have numerous other routes for prevailing under the TDDLA.

       McKesson argues that the state-law grounds for finding liability under the TDDLA are

insufficient because none of the cited provisions specifically includes a duty to report and refuse

to fill “suspicious orders.” The precise boundaries of the cited Tennessee law, however, present an

issue of merits, not jurisdiction. See Uintah Cty., Utah v. Purdue Pharma, L.P., No. 2:18-CV-

00585-RJS, 2018 WL 3747847, at *6 (D. Utah Aug. 7, 2018) (rejecting same argument, regarding

Utah law, because the validity of the independent state sources of the duties alleged were merits

issues). Moreover, McKesson’s argument relies, unconvincingly, entirely on the lack of specific

language about “suspicious” orders in the relevant Tennessee statutes. Those statutes, however,

merely reach the same issue from a different direction. Tennessee law specifically prohibits the

distribution of opioid medications for improper purposes. Tenn. Code Ann. § 53-11-401(a)(1). A

violation of that provision precludes a party from relying on the Tenn. Code Ann. § 39-17-427

exception to the prohibition on distribution of controlled substances, which, in turn, renders the

drugs “illegal” for purposes of the TDDLA, Tenn. Code Ann. § 29-38-104(1), at least as it is being

interpreted by the plaintiffs. The TDDLA attributes liability to a “knowing” distribution or

facilitation of the distribution of those illegal drugs. Tenn. Code Ann. § 29-38-106(b). The question

of just how “suspicious” an order has to be before a pharmacist or distributor can be treated as

“knowingly” in violation of state law may be a thorny one, but there is no reason to think that the

lack of the specific word “suspicious” in the relevant statutes confers some kind of blanket

immunity. See Balderas, 323 F. Supp. 3d at 1251 (remanding case despite the fact that the relevant



                                                 13

   Case 2:19-cv-00038 Document 59 Filed 05/22/19 Page 13 of 19 PageID #: 949
state-law provisions contained no specific “requirement compelling the Distributor Defendants to

halt suspicious orders”).

       Numerous other opioid-related cases involving purely state-law prohibitions have been

remanded for similar reasons as those presented by the plaintiffs. See In re National Prescription

Opiate Litig., No. 1:17-md-2804, 2018 WL 4019413 (N.D. Ohio Aug. 23, 2018); Morrisey, 2017

WL 357307; City of Reno v. Purdue Pharma, L.P., Case No. 3:18-cv-00454-MMD-WGC, 2018

WL 5730158 (D. Nev. Nov. 2, 2018); Del. ex rel. Denn v. Purdue Pharma, L.P., Case No. 1:18-

383-RGA, 2018 WL 1942363 (D. Del. Apr. 25, 2018); Uintah Cty., 2018 WL 3747847, at *7;

Weber Cty., Utah v. Purdue Pharma, L.P., No 1:18-cv-00089-RJS, 2018 WL 3747846, at *8-9 (D.

Utah August 7, 2018); Balderas, 323 F.Supp.3d at 1252. As those courts have recognized, the fact

that opioid abuse is an issue of national importance that is addressed, to some degree, by federal

law in no way undermines the power of states to craft independent responses that do not rely on

federal law to impose liability. When a state has done so—as Tennessee has done here (by the

plaintiffs’ theory of the case)—then the appropriate forum for such causes of action are state courts,

unless a filing or removing party can establish a recognized basis for federal jurisdiction. Because

McKesson has not done so, this court will remand the case.

       2. Consent of All Defendants

       Moreover, even if jurisdictional issues were not fatal to the removal, McKesson’s decision

to remove the case without the express consent of all defendants was procedurally improper and

would independently warrant a remand. “The rule of unanimity requires that in order for a notice

of removal to be properly before the court, all defendants who have been served or otherwise

properly joined in the action must either join in the removal, or . . . consent to the removal.” Brierly

v. Alusuisse Flexible Packaging, Inc., 184 F.3d 527, 533 n.3 (6th Cir. 1999). The plaintiffs have



                                                  14

   Case 2:19-cv-00038 Document 59 Filed 05/22/19 Page 14 of 19 PageID #: 950
identified four defendants who did not consent to removal: Paul Haskins, David Florence,

Lynnville Family Medical Center, LLC (“LFMC”), and the Center for Advanced Medicine, LLC

(“CAM”). McKesson argues that three of those defendants—Florence, Haskins, and LFMC—were

not properly served and that the fourth, CAM, is a nominal defendant whose consent was not

required because it is a defunct business entity.

        With regard to at least one of the allegedly unserved defendants, however—Haskins—

McKesson seemingly concedes that it does not actually have any direct evidence that he was not

served when the action was commenced. (Docket No. 54 at 6 n.4.) A Declaration by one of

McKesson’s attorneys suggests, at most, that Haskins, when contacted by McKesson’s counsel,

was “unable to confirm” service and eventually stopped responding to McKesson’s requests for

consent. (Docket No. 55 ¶ 7.) The plaintiffs, however, have produced a Return of Service

suggesting that Haskins was indeed personally served. (See Docket No. 20-1.) The Return of

Services states, in a printed header, that it was “Served On: NATHAN PAUL HASKINS,” and the

private process server has certified, in pen, that the summons was served “by PERSONAL

SERVICE AT [address].” (Id. at 1.) McKesson argues that the Return of Service is defective

because it violates the requirement that proof of service “shall identify the person served and shall

describe the manner of service.” Tenn. R. Civ. P. 4.03(a). Specifically, McKesson takes issue with

the fact that the section of the form filled out in pen by the process server does not expressly clarify

that, as the header suggests, the personal service was on Haskins himself. McKesson cites no

Tennessee case law in support of its argument that this supposed technical deficiency rendered

service insufficient. Absent more, McKesson has not shown that a lack of service or defective

service precluded it from having to obtain consent to removal.




                                                    15

   Case 2:19-cv-00038 Document 59 Filed 05/22/19 Page 15 of 19 PageID #: 951
       McKesson argues, in the alternative, that Haskins is a nominal defendant with no actual

stake in the litigation. A defendant is nominal if his absence would not “put [the plaintiff] at risk

of receiving inadequate relief.” Beasley v. Wells Fargo Bank, N.A. for Certificate Holders of Park

Place Sec., Inc., 744 F. App’x 906, 915 (6th Cir. 2018) (quoting Thermoset Corp. v. Bldg.

Materials Corp of Am., 849 F.3d 1313, 1318 (11th Cir. 2017)). Consistently with that approach,

several circuits have held that a defendant is nominal if “there is no real basis for liability against

that defendant or where that defendant’s interests are not genuinely adverse to the plaintiff.”

Geiman v. N. Ky. Water Dist., No. 2:13-cv-177, 2014 WL 12573717, at *5 (E.D. Ky. Jan. 16,

2014); see, e.g., Hartford Fire Ins. Co. v. Harleysville Mut. Ins. Co., 736 F.3d 255, 260 (4th Cir.

2013) (“Nominal means simply a party having no immediately apparent stake in the litigation

either prior or subsequent to the act of removal.”); Thorn v. Amalgamated Transit Union, 305 F.3d

826, 833 (8th Cir. 2002) (defining nominal defendants as those “against whom no real relief is

sought” and holding that nominal defendants need not join or consent to removal (citation

omitted)); Shaw v. Dow Brands, Inc., 994 F.2d 364, 369 (7th Cir. 1993) (“A defendant is nominal

if there is no reasonable basis for predicting that it will be held liable.”), abrogated in other part

by Meridian Sec. Ins. Co. v. Sadowski, 441 F.3d 536 (7th Cir. 2006); Farias v. Bexar Cty. Bd. of

Trustees, 925 F.2d 866, 871 (5th Cir. 1991) (“To establish that non-removing parties are nominal

parties, the removing party must show . . . that there is no possibility that the plaintiff would be

able to establish a cause of action against the non-removing defendants in state court.” (citation

and internal quotation marks omitted)).

       The Second Amended Complaint contains specific allegations against Haskins pursuant to

which TDDLA liability could be found, namely that Haskins was an active dealer of hydrocodone

for illegal purposes, for which he was charged, convicted via a guilty plea, and sentenced to a



                                                  16

   Case 2:19-cv-00038 Document 59 Filed 05/22/19 Page 16 of 19 PageID #: 952
suspended sentence of incarceration and supervised probation (which he eventually violated,

resulting in an order to serve 150 days in jail). (See Docket No. 1-3 ¶¶ 425–28, 653–54, 676.) He

is, therefore, genuinely adverse to the plaintiffs and potentially liable for damages. Moreover, it is

clear that the corporate defendants intend to defend themselves aggressively in this litigation, and

there can be little doubt that their defenses will include the argument that the true parties

responsible for opioid drugs finding their way onto the illegal market are low-level, criminal

dealers such as Haskins. It is hard to imagine why McKesson should be permitted to choose its

preferred forum for litigation by arguing that Haskins is a mere incidental entity, only to heap all

culpability onto him and others like him when the parties reach the merits stage.

        McKesson argues that Haskins is nevertheless a nominal party because he has, so far, failed

to contest the claims against him, and the plaintiffs have not yet sought an entry of default or

discovery from him. Haskins’ inaction, however—either because he has simply failed to look after

his own interests or because he has made a strategic decision to lie low and attempt to piggyback

onto the success of his presumably much wealthier codefendants—does not negate his very real

stakes in this litigation. The plaintiffs’ decision not to seek an entry of default while so many other

claims remain pending, moreover, has no bearing on the nature of the claims that Haskins faces.

Accordingly, even if the court concluded that it had jurisdiction, it would remand the case based

on the lack of unanimous consent to removal.4

C. Attorney’s Fees

        The plaintiffs argue that they should be granted attorney’s fees pursuant to 28 U.S.C. §

1447(c), which permits a court granting a remand motion to “require payment of just costs and any


4
  The court’s focus on Haskins should not be construed as an acceptance of McKesson’s arguments
regarding the other three parties cited by the plaintiffs as not having consented to removal. Rather, because
Haskins’ lack of consent was sufficient to render the removal improper, the court has declined to engage in
redundant, fact-intensive inquiries regarding the other non-consenting defendants.

                                                     17

    Case 2:19-cv-00038 Document 59 Filed 05/22/19 Page 17 of 19 PageID #: 953
actual expenses, including attorney fees, incurred as a result of the removal.” This award is within

the court’s discretion, and a threshold finding of “bad faith, improper purpose, or vexatious or

wanton conduct” by the defendant is not necessary. Morris v. Bridgestone/Firestone, Inc., 985

F.2d 238, 240 (6th Cir.1993) (citation omitted). Instead, the plaintiff should receive fees and costs

“if fair and equitable under all the circumstances.” Id. (citation and internal quotation marks

omitted). An award of fees is “inappropriate where the defendant’s attempt to remove the action

was fairly supportable.” Bartholomew v. Town of Collierville, 409 F.3d 684, 687 (6th Cir. 2005)

(citation and internal quotation marks omitted).

       The court declines to award attorney’s fees. While the court was ultimately unpersuaded

by McKesson’s assertion of federal jurisdiction, the complex interrelationship of state and federal

laws in this area—along with the plaintiffs’ decision to include express allegations of CSA

violations in their Second Amended Complaint—provided McKesson a fair argument for federal

jurisdiction. Moreover, McKesson’s difficulties in obtaining consent from all defendants were not

the result of a lack of trying, and it was not unreasonable to hope that the court might conclude

that the lack of consent from Haskins was, in light of the circumstances, excusable. Ultimately, it

is, in the view of the court, fair and equitable to allow the individual parties to shoulder their

respective attorney’s fees at this stage.

                                            CONCLUSION

       For the foregoing reasons, the Moving Defendants’ Joint Motion to Stay Proceedings

(Docket No. 29) is hereby DENIED, the plaintiffs’ Motion to Remand (Docket No. 18) is

GRANTED on the merits and DENIED with regard to their request for attorney’s fees, and this

case is REMANDED to the Circuit Court of Cumberland County. Pursuant to JPML Rule 7.1(g),




                                                   18

   Case 2:19-cv-00038 Document 59 Filed 05/22/19 Page 18 of 19 PageID #: 954
McKesson is ORDERED to transmit a copy of this Memorandum & Order to the JPML and

inform the JPML that the case has been remanded.

       It is so ORDERED.

                                                   ______________________________
                                                   ALETA A. TRAUGER
                                                   United States District Judge




                                             19

  Case 2:19-cv-00038 Document 59 Filed 05/22/19 Page 19 of 19 PageID #: 955
